Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Manion on June 28, 2022.

The application has been amended as follows: 
In claim 1, line 3, delete “of a spherical body and a spheroid body”
In claim 1, line 15, after “object”, insert --having a spherical body or a spheroid body--
In claim 8, line 2, replace “further comprising” with --comprises said spherical body and--
In claim 8, line 2, replace “tossing object” with --spherical body--
In claim 9, line 2, replace “a spheroid” with --said spheroid body--
In claim 10, line 1, after “spheroid”, insert --body--
In claim 14, line 1, after “shelf”, insert --is--
In claim 15, line 3, replace “said apparatus comprising;” with --providing said apparatus comprising said tossing object and said container,--
In claim 15, line 4, replace “a container” with --said container--
In claim 15, line 5, replace the semicolon with a comma.
In claim 15, line 7, insert --placing-- before “an insert”
In claim 15, line 8, replace the semicolon with a comma.
In claim 15, line 10, replace the semicolon with a comma.
In claim 15, line 11, insert --said insert including-- before “first and second”
In claim 15, line 12, replace the semicolon with a comma.
In claim 15, line 13, replace the semicolon with a comma and insert --and--
In claim 15, line 14, after “said tossing object”, insert --having a spherical body or a spheroid body--
In claim 15, lines 17-18, replace “holding at least one tossing object by at least one of a spherical body and a spheroid body; an operator positioning a distance from said container;” with --positioning an operator holding said tossing object at a distance from said container;--
In claim 15, line 19, insert --said operator-- before “advancing”, and delete “at least one”
Cancel claim 16.
In claim 18, lines 1-2, delete “at least one”
In claim 19, line 1, delete “at least one”
In claim 20, line 1, delete “at least one”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 28, 2022/